DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on November 01st, 2021 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Transistor structures with a metal oxide contact buffer and a method of fabricating the transistor structures.
Claim Objections
Claims 5, 9, 14, and 19 are objected to because of the following informalities:  
In claim 5, line 2, “a greater at. %” should be changed to --a greater atomic %-- to improve clarity.
In claim 9, line 2, “the first portion of contact buffer material” should be --the first portion of the contact buffer material--.
In claim 9, line 5, “the second portion of contact buffer material” should be --the second portion of the contact buffer material--.
In clam 14, line 11, “forming source contact metallization” should be --forming a source contact metallization--.
In claim 14, line 13, “forming drain contact metallization” should be --forming a drain contact metallization--.
In claim 19, line 5, “a greater at. %” should be changed to --a greater atomic %-- to improve clarity.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,171,243.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed invention is encompassed by the scope of the claimed invention of U.S. Patent 11,171,243, see comparison table below.
Claims of present application
Claims of U.S. Patent 11,171,243
1. A transistor structure, comprising: a channel material of a first composition comprising oxygen and one or more metals, wherein the channel material has a lateral length comprising first and second portions separated by an intervening third portion of the channel material; a dielectric material in direct contact with the third portion of the channel material; a source contact metallization over the first portion of the channel material, wherein a first portion of a contact buffer material is between the first portion of the channel material and the source contact metallization; and a drain contact metallization over the second portion of the channel material, wherein a second portion of the contact buffer material is between the second portion of the channel material and the drain contact metallization, and wherein the contact buffer material is of a second composition comprising oxygen and one or more metals.

1. A transistor structure, comprising: a channel material of a first composition, wherein the first composition comprises oxygen and one or more metals; a gate electrode under the channel material and separated from the channel material by at least a gate dielectric, the gate dielectric in direct contact with the channel material; a source contact metallization, and a drain contact metallization over the channel material; a first portion of a contact buffer material between the channel material and the source contact metallization, and a second portion of the contact buffer material between the channel material and the drain contact metallization, wherein the contact buffer material is of a second composition, different than the first composition, and comprises oxygen and one or more metals; and a dielectric material over, and in direct contact with, a portion of the channel material opposite the gate electrode, wherein the dielectric material is between a sidewall of the first portion of the contact buffer material and a sidewall of the second portion of the contact buffer material.
2. The transistor structure of claim 1, wherein the dielectric material is between a gate electrode and the first portion of the channel material.

1. A transistor structure, comprising: a channel material of a first composition, wherein the first composition comprises oxygen and one or more metals; a gate electrode under the channel material and separated from the channel material by at least a gate dielectric...
3. The transistor structure of claim 2, wherein the source contact metallization is adjacent to the gate electrode and the dielectric material; and the drain contact metallization is adjacent to the gate electrode and the dielectric material.

1. A transistor structure, comprising: a channel material of a first composition, wherein the first composition comprises oxygen and one or more metals; a gate electrode under the channel material and separated from the channel material by at least a gate dielectric, the gate dielectric in direct contact with the channel material; a source contact metallization, and a drain contact metallization over the channel material…
4. The transistor structure of claim 1, wherein the contact buffer material comprises oxygen and at least one of In, Sn, Ir, Ti, Sb, Zn, or Al.
2. The transistor structure of claim 1, wherein the second composition comprises oxygen and at least one of In, Sn, Ir, Ti, Sb, Zn, or Al.
5. The transistor structure of claim 4, wherein the channel material and the contact buffer material both comprise In, and the contact buffer material has a greater at. % of In than the channel material.
7. The transistor structure of claim 1, wherein the first and second compositions both comprise In and Zn, and the second composition has a greater atomic % of In than the first composition.
6. The transistor structure of claim 5, wherein the contact buffer material comprises at least one of In, Sn, Ir, or Ti.
3. The transistor structure of claim 2, wherein the second composition comprises at least one of In, Sn, Ir, or Ti.
7. The transistor structure of claim 5, wherein the contact buffer material comprises two or more of In, Sn, Ir, Ti, Sb, Zn, or Al.
4. The transistor structure of claim 2, wherein the second composition comprises two or more of In, Sn, Ir, Ti, Sb, Zn, or Al.
8. The transistor structure of claim 7, wherein the contact buffer material comprises In and Sn.
5. The transistor structure of claim 4, wherein the second composition comprises InSnOx.
9. The transistor structure of claim 1, wherein: the source contact metallization is in direct contact with the first portion of contact buffer material and the first portion of the contact buffer material is in direct contact with the second portion of channel material; and the drain contact metallization is in direct contact with the second portion of contact buffer material and the second portion of the contact buffer material is in direct contact with the third portion of channel material.
6. The transistor structure of claim 1, wherein: the source contact metallization is in direct contact with the first portion of the contact buffer material and the first portion of the contact buffer material is in direct contact with the channel material; and the drain contact metallization is in direct contact with the second portion of the contact buffer material and the second portion of the contact buffer material is in direct contact with the channel material.
10. The transistor structure of claim 1, wherein the first and second portions of contact buffer material each comprise a liner laterally separating the source and drain contact metallization from the dielectric material.
10. The transistor structure of claim 1, wherein the first and second portions of the contact buffer material each comprise a liner laterally separating the source or drain contact metallization from the dielectric material.
11. An integrated circuit (IC) structure, comprising: a plurality of complementary metal-oxide-semiconductor (CMOS) field effect transistor (FET) structures, wherein individual ones of the CMOS FET structures comprise a Group IV crystalline material; and a plurality of back-end transistor structures over the CMOS FET structures, with one or more levels of interconnect metallization therebetween, wherein individual ones of the back-end transistor structures comprise: a channel material of a first composition comprising oxygen and one or more metals, wherein the channel material has a lateral length comprising first and second portions separated by an intervening third portion of the channel material; a dielectric material in direct contact with the third portion of the channel material; a source contact metallization over the first portion of the channel material, wherein a first portion of a contact buffer material is between the first portion of the channel material and the source contact metallization; and a drain contact metallization over the second portion of the channel material, wherein a second portion of the contact buffer material is between the second portion of the channel material and the drain contact metallization, and wherein the contact buffer material is of a second composition comprising oxygen and one or more metals.

11. An integrated circuit (IC) structure, comprising: a plurality of complementary metal-oxide-semiconductor (CMOS) field effect transistor (FET) structures, wherein individual ones of the CMOS FET structures comprise a Group IV crystalline material; and a plurality of back-end transistor structures over the CMOS FET structures, with one or more levels of interconnect metallization therebetween, wherein individual ones of the back-end transistor structures comprise: a channel material of a first composition comprising oxygen and one or more metals; a gate electrode under the channel material and separated from the channel material by at least a gate dielectric, the gate dielectric in direct contact with the channel material; a source contact metallization, and a drain contact metallization over the channel material; a first portion of a contact buffer material between the channel material and the source contact metallization, and a second portion of the contact buffer material between the channel material and the drain contact metallization, wherein the contact buffer material is of a second composition, different that the first composition, and comprises oxygen and one or more metals; and a dielectric material over, and in direct contact with, a portion of the channel material opposite the gate electrode, wherein the dielectric material is between a sidewall of the first portion of the contact buffer material and a sidewall of the second portion of the contact buffer material.
12. The IC structure of claim 11, wherein: the channel material comprises a non-planar body of the first composition; and the first portion and the second portion of the contact buffer material are adjacent to a sidewall of the non-planar body.
12. The IC of claim 11, wherein: the channel material comprises a non-planar body of the first composition; and the first portion and the second portion of the contact buffer material are adjacent to a sidewall of the non-planar body.
13. The IC structure of claim 12, wherein the first portion of the contact buffer material is adjacent to a sidewall of the source contact metallization and the second portion of the contact buffer material is adjacent to a sidewall of the drain contact metallization.

13. The IC of claim 11, wherein the first portion of the contact buffer material is adjacent to a sidewall of the source contact metallization and the second portion of the contact buffer material is adjacent to a sidewall of the drain contact metallization.

14. A method of fabricating a transistor structure, the method comprising: forming a channel material over a substrate, wherein the channel material has a first composition comprising oxygen and one or more metals; forming a dielectric material in contact with first portion of the channel material, wherein the first portion of the channel material is between a second and third portion of the channel material; forming a first portion of a contact buffer material in contact with the second portion of the channel material, and a second portion of the contact buffer material in contact with the third portion of the channel material, wherein the contact buffer material has a second composition comprising oxygen and one or more metals; forming source contact metallization in contact with the first portion of the contact buffer material; and forming drain contact metallization in contact with the second portion of the contact buffer material.

1. A transistor structure, comprising: a channel material of a first composition, wherein the first composition comprises oxygen and one or more metals; a gate electrode under the channel material and separated from the channel material by at least a gate dielectric, the gate dielectric in direct contact with the channel material; a source contact metallization, and a drain contact metallization over the channel material; a first portion of a contact buffer material between the channel material and the source contact metallization, and a second portion of the contact buffer material between the channel material and the drain contact metallization, wherein the contact buffer material is of a second composition, different than the first composition, and comprises oxygen and one or more metals; and a dielectric material over, and in direct contact with, a portion of the channel material opposite the gate electrode, wherein the dielectric material is between a sidewall of the first portion of the contact buffer material and a sidewall of the second portion of the contact buffer material.
15. The method of claim 14, further comprising forming a gate electrode over, and in contact with, the dielectric material.
1. A transistor structure, comprising: a channel material of a first composition, wherein the first composition comprises oxygen and one or more metals; a gate electrode under the channel material and separated from the channel material by at least a gate dielectric, the gate dielectric in direct contact with the channel material…


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (U.S. Pub. 2010/0224873).
In re claim 1, Sakata discloses a transistor structure, comprising: a channel material 403 of a first composition comprising oxygen and one or more metals (see paragraphs [0077], [0104] and figs. 4A-E, note that, InMO3ZnO or InGaZnO can be used as a material for the channel material), wherein the channel material 403 has a lateral length comprising first and second portions separated by an intervening third portion of the channel material; a dielectric material 402 in direct contact with the third portion of the channel material 403 (see paragraph [0077] and figs. 4A-E); a source contact metallization 405a over the first portion of the channel material 403 (see paragraph [0078] and figs. 4A-E), wherein a first portion 409a of a contact buffer material 404 is between the first portion of the channel material 403 and the source contact metallization 405a (see paragraph [0078] and figs. 4A-E); and a drain contact metallization 405b over the second portion of the channel material 403, wherein a second portion 409b of the contact buffer material 404 is between the second portion of the channel material 403 and the drain contact metallization 405b (see paragraph [0078] and fig. 4A-E), and wherein the contact buffer material 404 is of a second composition comprising oxygen and one or more metals (see paragraphs [0081]-0082] and figs. 4A-E, note that, Ti or Mo can be added to an InGaZnO based for forming the contact buffer material).

    PNG
    media_image1.png
    598
    845
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Sakata discloses wherein the dielectric material 402 is between a gate electrode 401 and the first portion of the channel material 403 (see paragraph [0077] and figs. 4A-E).
In re claim 3, as applied to claim 2 above, Sakata discloses wherein the source contact metallization 405a is adjacent to the gate electrode 401 and the dielectric material 402; and the drain contact metallization 405b is adjacent to the gate electrode 401 and the dielectric material 402 (see paragraph [0077] and figs. 4A-E).
In re claim 4, as applied to claim 1 above, Sakata discloses wherein the contact buffer material 404 comprises oxygen and at least one of In, Sn, Ir, Ti, Sb, Zn, or Al (see paragraphs [0082]-[0083]).
In re claim 9, as applied to claim 1 above, Sakata discloses wherein the source contact metallization 405a is in direct contact with the first portion 409a of contact buffer material 404 and the first portion 409a of the contact buffer material 404 is in direct contact with the second portion of channel material 403; and the drain contact metallization 405b is in direct contact with the second portion 409b of contact buffer material 404 and the second portion 409b of the contact buffer material is in direct contact with the third portion of channel material 403 (see paragraphs [0078]-[0079] and figs. 4A-E).
In re claim 10, as applied to claim 1 above, Sakata discloses wherein the first 409a and second 409b portions of contact buffer material 404 each comprise a liner laterally separating the source 405a and drain 405b contact metallization from the dielectric material 402 (see paragraphs [0079] and figs. 4A-E).
In re claim 14, Sakata discloses a method of fabricating a transistor structure, the method comprising: forming a channel material 403 over a substrate 400, wherein the channel material has a first composition comprising oxygen and one or more metals (see paragraphs [0077], [0104] and figs. 4A-E); forming a dielectric material 402 in contact with first portion of the channel material 403, wherein the first portion of the channel material 403 is between a second and third portion of the channel material (see paragraph [0077] and figs. 4A-E); forming a first portion 409a of a contact buffer material 404 in contact with the second portion of the channel material 403 (see paragraph [0079] and figs. 4A-E), and a second portion 409b of the contact buffer material in contact with the third portion of the channel material 403 (see paragraph [0079] and figs. 4A-E), wherein the contact buffer material has a second composition comprising oxygen and one or more metals (see paragraphs [0082]-[0083]); forming source contact metallization 405a in contact with the first portion 409a of the contact buffer material 404 (see paragraph [0079] and figs. 4A-E); and forming drain contact metallization 405b in contact with the second portion 409b of the contact buffer material 404 (see paragraph [0079] and figs. 4A-E).
In re claim 15, as applied to claim 14 above, Sakata discloses wherein the method further comprising forming a gate electrode 401 over, and in contact with, the dielectric material 402 (see paragraph [0077] and figs. 4A-E).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (U.S. Pub. 2010/0224873) in view of Atsumi et al. (U.S. Pub. 2015/0255139).
In re claim 11, Sakata discloses an integrated circuit (IC) structure, comprising individual ones of the back-end transistor structures comprise a channel material 403 of a first composition comprising oxygen and one or more metals (see paragraphs [0077], [0104] and figs. 4A-E), wherein the channel material 403 has a lateral length comprising first and second portions separated by an intervening third portion of the channel material 403; a dielectric material 402 in direct contact with the third portion of the channel material 403 (see paragraph [0077] and figs. 4A-E); a source contact metallization 405a over the first portion of the channel material 403, wherein a first portion 409a of a contact buffer material 404 is between the first portion of the channel material 403 and the source contact metallization 405a (see paragraph [0079] and figs. 4A-E); and a drain contact metallization 405b over the second portion of the channel material 403, wherein a second portion 409b of the contact buffer material 404 is between the second portion of the channel material 403 and the drain contact metallization 405b, and wherein the contact buffer material is of a second composition comprising oxygen and one or more metals (see paragraphs [0079], [0082, [0083] and figs. 4A-E).
Sakata is silent to wherein the integrated circuit structure comprises a plurality of complementary metal-oxide-semiconductor (CMOS) field effect transistor (FET) structures, wherein individual ones of the CMOS FET structures comprise a Group IV crystalline material; and a plurality of back-end transistor structures over the CMOS FET structures, with one or more levels of interconnect metallization therebetween.
However, Atsumi discloses in a same field of endeavor, an integrated circuit structure including, inter-alia, a plurality of complementary metal-oxide-semiconductor (CMOS) field effect transistor (FET) structures 230a, 230b, wherein individual ones of the CMOS FET structures comprise a Group IV crystalline material (see paragraph [0104] and fig. 8); and a plurality of back-end transistor structures 198 over the CMOS FET structures (see paragraph [0235] and fig. 8), with one or more levels of interconnect metallization 145j/147j therebetween (see paragraph [0141] and fig. 8).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to be motivated to incorporate the teaching of Atsumi into the integrated circuit structure of Sakata in order to enable a plurality of complementary metal-oxide-semiconductor (CMOS) field effect transistor (FET) structures, wherein individual ones of the CMOS FET structures comprise a Group IV crystalline material; and a plurality of back-end transistor structures over the CMOS FET structures, with one or more levels of interconnect metallization therebetween in the integrated circuit structure of Sakata to be formed because in doing so a semiconductor device that is suitable for miniaturization and having improved operating speed can be obtain (see paragraphs [0006]-[0007] of Atsumi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 12, as applied to claim 11 above, Sakata in combination with Atsumi discloses wherein the channel material 403 comprises a non-planar body of the first composition; and the first portion 409a and the second portion 409b of the contact buffer material 404 are adjacent to a sidewall of the non-planar body (see paragraph [0079] and figs. 4A-E of Sakata).
In re claim 13, as applied to claim 12 above, Sakata in combination with Atsumi discloses wherein the first portion 409a of the contact buffer material 404 is adjacent to a sidewall of the source contact metallization 405a and the second portion 409b of the contact buffer material 404 is adjacent to a sidewall of the drain contact metallization 405b (see paragraph [0079] and figs. 4A-E).
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (U.S. Pub. 2010/0224873).
In re claim 5, as applied to claim 4 above, Sakata discloses wherein the channel material 403 and the contact buffer material 404 both comprise In (see paragraphs [0082], [0083], [0104]) but is silent to wherein the contact buffer material has a greater at. % of In than the channel material.
However, since Sakata discloses that various materials and mixtures of the oxygen and metals can be selected for the materials of the channel material and the contact buffer material, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to select the atomic % of In for the contact buffer material to be greater than that of the channel material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 6, as applied to claim 5 above, Sakata discloses wherein the contact buffer material 404 comprises at least one of In, Sn, Ir, or Ti (see paragraphs [0082], [0083]).
In re claim 7, as applied to claim 5 above, Sakata discloses wherein the contact buffer material 404 comprises two or more of In, Sn, Ir, Ti, Sb, Zn, or Al (see paragraphs [0082], [0083]).
In re claim 8 as applied to claim 7 above, Sakata discloses wherein
the contact buffer material 404 comprises In and Sn (see paragraphs [0025], [0229]).
	Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dasgupta et al.		U.S. Pub. 2019/0287858	Sep. 19, 2019.
Hajhi et al.			U.S. Patent 10,084,058	Sep. 25, 2018.
Simin et al.			U.S. Patent 9,673,285	Jun. 6, 2017.
Yang et al.			U.S. Pub. 2016/0204277	Jul. 14, 2016.
Madurawe			U.S. Pub. 2012/0319728	Dec. 20, 20122.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892